                Case 18-12491-CTG              Doc 2398         Filed 06/21/21         Page 1 of 9




                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 18-12491 (CTG)
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :
                                                               : (Jointly Administered)
Debtors.                                                       :
                                                               :
---------------------------------------------------------------x

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    ZOOM HEARING ON JUNE 23, 2021 AT 10:00 A.M. (ET)

      THIS HEARING WILL BE HELD BY VIDEO VIA ZOOM. BOTH VIDEO AND AUDIO
         WILL BE THROUGH ZOOM [NO COURTCALL]. ALL PARTICIPANTS MUST
    REGISTER PRIOR TO THE HEARING AT THE LINK PROVIDED BELOW. THE COURT
    IS ASKING ALL PARTIES TO REGISTER NO LATER THAN TUESDAY, 6/22/21 AT 4:00
                                      P.M.

                                           REGISTRATION LINK:

      https://debuscourts.zoomgov.com/meeting/register/vJIsceyprT0rE_Hb5YtxACmdEw8gjkMtS1E


                             YOU MUST USE YOUR FULL NAME WHEN
                                    LOGGING INTO ZOOM


1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California
Street, Suite 1900, San Francisco, CA 94111.



EAST\181921149.6
              Case 18-12491-CTG       Doc 2398     Filed 06/21/21    Page 2 of 9




MATTERS BEING ADJOURNED:

1.     Debtors’ Motion Pursuant to Section 365 for Entry of an Order Assuming Certain
       Executory Contracts and Granting Related Relief [D.I. 2097; Filed 9/30/20].

       Response Deadline: October 14, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Certification of Counsel Regarding Order Authorizing Debtors to Assume Certain
               Executory Contracts with Change Healthcare Technologies, LLC and Granting
               Related Relief [D.I. 2228; Filed 12/8/20].

       B.      Order Authorizing Debtors to Assume Certain Executory Contracts with Change
               Healthcare Technologies, LLC and Granting Related Relief [D.I. 2229; Filed
               12/9/20].

       Responses Received:

       A.      Oracle's Limited Objection and Reservation of Rights to Motion to Assume Certain
               Executory Contracts [D.I. 2190; Filed 11/11/20].

       Status: An order has been entered resolving this matter solely as it relates to Change
       Healthcare Technologies, LLC. The remainder of the motion which relates to Oracle
       America, Inc. remains pending and the Liquidating Trustee and Oracle have agreed to
       adjourn this matter to the next omnibus hearing date.

2.     Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise Hospital
       of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment of
       Administrative Claims of KPC Promise Hospital of Overland Park, LLC and KPC Promise
       Hospital of Dallas, LLC [D.I. 2160; Filed 10/30/20].

       Response Deadline: November 30, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Amended Notice of Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I.
               2185; Filed 11/6/20].

       B.      Order Approving Stipulation for Adequate Protection Between Debtors and the
               United States of America [D.I. 197; Filed 12/3/18].

       C.      Order Approving Amended Stipulation For Adequate Protection between the

                                               2
EAST\181921149.6
              Case 18-12491-CTG        Doc 2398      Filed 06/21/21     Page 3 of 9




               Debtors and the United States of America [D.I. 332; Filed 12/19/18].

       D.      Schedules of Assets and Liabilities of Promise Wichita Falls [D.I. 640; Filed
               2/4/19].

       E.      Schedules of Assets and Liabilities of Promise Overland Park [D.I. 632; Filed
               2/4/19].

       F.      Schedules of Assets and Liabilities of Promise Dallas [D.I. 622; Filed 2/4/19].

       G.      Objection of the United States to Debtors Motion for Order (A) Authorizing and
               Approving Sale of Substantially All Assets of Certain of the Debtors Free and Clear
               of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the Assumption
               and Assignment of Certain Executory Contracts and Unexpired Leases, and (C)
               Granting Related Relief [D.I. 809; Filed 2/22/19].

       H.      Declaration of Andrew Turnbull In Support of the Sale of the Select Assets and
               Remaining Assets [D.I. 813; Filed 2/25/19].

       I.      Transcript of Sale Hearing on February 26, 2020 [D.I. 822; Filed 2/26/19].

       J.      Order (I) Approving the Sale of Certain of the Debtors' Assets Free and Clear of all
               Liens, Claims, Encumbrances, and Interests (II) Authorizing the Assumption and
               Assignment of Certain Executory Contracts and Unexpired Leases, (III) Granting
               Related Relief (Remaining Assets) [D.I. 832; Filed 3/1/19].

       K.      Notice of Consummation of Sale and Filing of Amendment 1 to Asset Purchase
               Agreement [Strategic] [D.I. 1195; Filed 6/18/19].

       L.      Administrative Expense Proof of Claim filed by KPC Wichita Falls filed July 30,
               2020 – Claim No. 1742 Filed 7/30/20 [N/A].

       M.      Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise
               Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve
               for Payment of Administrative Claims of KPC Promise Hospital of Overland Park,
               LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2160; Filed 11/30/20].

       N.      Amended Notice of Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I.
               2185; Filed 11/6/20].

       O.      Affidavit of Mailing of Natasha Otton Regarding Cover Sheet for Final Fee
               Application of Crowe LLP for Allowance of Compensation for Services Rendered
               and for Reimbursement of Expenses as Debtors Audit and Tax Advisors, Summary

                                                3
EAST\181921149.6
              Case 18-12491-CTG       Doc 2398      Filed 06/21/21    Page 4 of 9




               of Final Fee Application of Prime Clerk LLC, Administrative Advisor to the
               Debtors, for Compensation for Services and Reimbursement of Expenses for the
               Final Period from November 5, 2018 through September 30, 2020, Objection of
               Robert Michaelson of Advisory Trust Group, LLC, Solely in His Capacity as
               Liquidating Trustee of the Promise Healthcare Group Liquidating Trust, to Motion
               for (1) Allowance and Payment of Administrative Claim of KPC Promise Hospital
               of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for
               Payment of Administrative Claims of KPC Promise Hospital of Overland Park,
               LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2226; Filed 12/4/20].

       P.      Liquidating Trustee’s Subpoena to Peter R. Baronoff issued December 3, 2020
               [N/A].

       Q.      Notice of Rescheduled Hearing [D.I. 2256; Filed 12/22/20].

       R.      Motion of Liquidating Trustee of the Promise Healthcare Group Liquidating Trust
               for Leave to File a Sur-Reply in Further Support of Objection to Motion for (1)
               Allowance and Payment of Administrative Claim of KPC Promise Hospital of
               Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment
               of Administrative Claims of KPC Promise Hospital of Overland Park, LLC and
               KPC Promise Hospital of Dallas, LLC [D.I. 2252; Filed 12/22/20].

       S.      Affidavit of Mailing of Natasha Otton Regarding Motion of Liquidating Trustee of
               the Promise Healthcare Group Liquidating Trust for Leave to File a Sur-Reply in
               Further Support of Objection to Motion for (1) Allowance and Payment of
               Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims
               of KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of
               Dallas, LLC and Notice of Rescheduled Hearing [D.I. 2259; Filed 12/30/20].

       T.      Liquidating Trustee’s Subpoena to Peter R. Baronoff issued December 30, 2020
               [N/A].

       U.      Notice of Filing of Joint Witness and Exhibit Lists for Hearing on Motion for (1)
               Allowance and Payment of Administrative Claim of KPC Promise Hospital of
               Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment
               of Administrative Claims of KPC Promise Hospital of Overland Park, LLC and
               KPC Promise Hospital of Dallas, LLC [T/B/D];

       V.      Certificate of No Objection Regarding Motion of Liquidating Trustee of the
               Promise Healthcare Group Liquidating Trust for Leave to File a Sur-Reply in
               Further Support of Objection to Motion for (1) Allowance and Payment of
               Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims
               of KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of
               Dallas, LLC [D.I. 2265; Filed 01/06/21];

                                               4
EAST\181921149.6
              Case 18-12491-CTG       Doc 2398      Filed 06/21/21    Page 5 of 9




       W.      Joint Stipulation Regarding Appointment of Mediator Between Robert Michaelson
               and Defendants in Adversary Case No. 19-50776 [D.I. 2273; Filed 01/15/21].

       Responses Received:

       A.      Objection of Robert Michaelson of Advisory Trust Group, LLC, Solely in His
               Capacity as Liquidating Trustee of the Promise Healthcare Group Liquidating
               Trust, to Motion for (1) Allowance and Payment of Administrative Claim of KPC
               Promise Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment of
               a Reserve for Payment of Administrative Claims of KPC Promise Hospital of
               Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2218; Filed
               11/30/20].

       B.      Reply of KPC Promise Hospital of Wichita Falls, LLC, KPC Promise Hospital of
               Overland Park, LLC, and KPC Promise Hospital of Dallas, LLC to Liquidating
               Trustee’s Objection to Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I.
               2234; Filed 12/14/20].

       C.      Sur-Reply of Liquidating Trustee of the Promise Healthcare Group Liquidating
               Trust in Further Support of Objection to Motion for (1) Allowance and Payment of
               Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims
               of KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of
               Dallas, LLC [D.I. 2270; Filed 1/8/21].

       Status: The parties intend that this matter will be adjourned pending the documentation
       and court approval of a settlement agreement. Therefore, this matter is being adjourned to
       allow the parties to finalize the settlement.

3.     Liquidating Trustee's Motion to Compel Compliance with the Order Approving Sale of the
       Silver Lake Assets to LADMC and Granting Related Relief [D.I. 2276; Filed 1/20/21].

       Response Deadline: February 3, 2021 at 4:00 p.m. (ET). Extended to March 15, 2021 at
       4:00 p.m. (ET).

       Related Documents:

       A.      Declaration of Donna Lee Talbot in Support of Liquidating Trustee’s Motion to
               Compel Compliance with the Order Approving Sale of the Silver Lake Assets to
               LADMC and Granting related Relief [D.I. 2277; Filed 01/20/21].



                                               5
EAST\181921149.6
              Case 18-12491-CTG        Doc 2398     Filed 06/21/21     Page 6 of 9




       B.      Declaration of Stuart M. Brown in Support of Liquidating Trustee’s Motion to
               Compel Compliance with the Order Approving Sale of the Silver Lake Assets to
               LADMC and Granting related Relief [D.I. 2278; Filed 01/20/21].

       Responses Received: None.

       Status: This matter is being adjourned to allow the parties to work on resolving the issues
       without Court intervention.

4.     First Omnibus Objection (Non-Substantive) of the Liquidating Trustee to Certain
       Duplicate Claims [D.I. 2297; Filed 3/8/21].

       Response Deadline: March 22, 2021 at 4:00 p.m. (ET). Extended for Surgical Program
       Development, LLC to April 23, 2021 pending discussions to resolve and will be adjourned
       to a future date.

       Related Documents:

       A.      Certification of Counsel Regarding First Omnibus Objection (Non-Substantive) of
               the Liquidating Trustee to Certain Duplicate Claims [D.I. 2352; Filed 4/26/21].

       B.      Order Sustaining First Omnibus Objection (Non-Substantive) of the Liquidating
               Trustee to Certain Duplicate Claims [D.I. 2366; Filed 5/3/21].

       Responses Received: None.

       Status: An order was entered for this matter, however the objection to the claim of
       Surgical Program Development, LLC is adjourned while the parties continue to work
       towards resolution.

MATTERS WITH CERTIFICATION OF COUNSEL [C.N.O./C.O.C.] :

5.     Sixth Omnibus Objection (Substantive) of the Liquidating Trustee to Certain: (I) No
       Liability Claims, (II) Duplicative or Otherwise Redundant Claims, (III) Misclassified
       Claims, (IV) Overstated Claims, and (V) Misclassified and Overstated Claims [DI 2380;
       Filed 5/17/21].

       Response Deadline: June 1, 2021 at 4:00 p.m. (ET).

       Related Documents:




                                                6
EAST\181921149.6
              Case 18-12491-CTG        Doc 2398      Filed 06/21/21     Page 7 of 9




       A.      Notice of Submission of Proof of Claim re Sixth Omnibus Objection (Substantive)
               of the Liquidating Trustee to Certain: (I) No Liability Claims, (II) Duplicative or
               Otherwise Redundant Claims, (III) Misclassified Claims, (IV) Overstated Claims,
               and (V) Misclassified and Overstated Claims [D.I. 2385; Filed 5/21/21].

       B.      Notice of Withdrawal of Sixth Omnibus Objection (Substantive) of the Liquidating
               Trustee to Certain: (I) No Liability Claims, (II) Duplicative or Otherwise
               Redundant Claims, (III) Misclassified Claims, (IV) Overstated Claims, and (V)
               Misclassified and Overstated Claims, Solely as It Relates to the Claims of Stanley
               Grabish and Richard Cohen [D.I. 2394; Filed 6/15/21].

       C.      Certification of Counsel Regarding Sixth Omnibus Objection (Substantive) of the
               Liquidating Trustee to Certain: (I) No Liability Claims, (II) Duplicative or
               Otherwise Redundant Claims, (III) Misclassified Claims, (IV) Overstated Claims,
               and (V) Misclassified and Overstated Claims [DI 2397; Filed 6/21/21].

       Responses Received:

       A.      Response of Southland Management Group, Inc. to the Liquidating Trustee’s Sixth
               Omnibus Objection (Substantive) to Certain: (I) No Liability Claims, (II)
               Duplicative or Otherwise Redundant Claims, (III) Misclassified Claims, (IV)
               Overstated Claims, and (V) Misclassified and Overstated Claims

       Status: This matter is adjourned with respect to (i) Oracle America, Inc. and (ii) Southland
       Management Group, Inc. A revised proposed Order was filed under certification of
       counsel. No hearing is necessary unless the Court has any questions regarding the Sixth
       Omnibus Objection.

Dated: June 21, 2021                         DLA PIPER LLP (US)
       Wilmington, Delaware
                                              /s/ Stuart M. Brown
                                             Stuart M. Brown (#4050)
                                             Matthew S. Sarna (#6578)
                                             1201 N. Market Street, Suite 2100
                                             Wilmington, DE 19801
                                             Telephone: (302) 468-5700
                                             Facsimile: (302) 394-2341
                                             Email: stuart.brown@us.dlapiper.com
                                                     matthew.sarna@us.dlapiper.com

                                             -and-




                                                7
EAST\181921149.6
              Case 18-12491-CTG   Doc 2398    Filed 06/21/21   Page 8 of 9




                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                      John Tishler (admitted pro hac vice)
                                      Katie G. Stenberg (admitted pro hac vice)
                                      Blake D. Roth (admitted pro hac vice)
                                      Tyler N. Layne (admitted pro hac vice)
                                      511 Union Street, Suite 2700
                                      Nashville, TN 37219
                                      Telephone: (615) 244-6380
                                      Facsimile: (615) 244-6804
                                      Email: John.Tishler@wallerlaw.com
                                             Katie.Stenberg@wallerlaw.com
                                             Blake.Roth@wallerlaw.com
                                             Tyler.Layne@wallerlaw.com

                                      Attorneys for the Liquidating Trustee Robert
                                      Michaelson

                                      -and-

                                      PACHULSKI STANG ZIEHL & JONES LLP
                                      Jeffrey N. Pomerantz (CA Bar No. 143717)
                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Colin R. Robinson (DE Bar No. 5524)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email: jpomerantz@pszjlaw.com
                                              bsandler@pszjlaw.com
                                              crobinson@pszjlaw.com

                                      -and-




                                         8
EAST\181921149.6
              Case 18-12491-CTG   Doc 2398   Filed 06/21/21    Page 9 of 9




                                      SILLS CUMMIS & GROSS P.C.
                                      Andrew H. Sherman, Esq.
                                      Boris I. Mankovetskiy, Esq.
                                      The Legal Center
                                      One Riverfront Plaza
                                      Newark, NJ 07102
                                      Telephone: (973) 643-7000
                                      Facsimile: (973) 643-6500
                                      Email: asherman@sillscummis.com
                                              bmankovetskiy@sillscummis.com

                                      Counsel to the Liquidating Trustee




                                         9
EAST\181921149.6
